Exhibit 10.26

AGREEMENT


PartA: Yangling Dongke Madisen Pharmaceutical Co., Ltd.
Address: 8 Xinqiao Road Yangling Demonstration Zone
 
Party B: Dongke Zhao
ID No.: 610113541118041
 
 
According to the people’s republic of china contract law and other applicable
law, both parties are agreed to abide by the following items:
 
1  PartyA consign partyB to apply for patent for the following products:
Yiganshukang Capsule ( cure hepatitis B), Xianchan Tablets (Chinese traditional
medicine cure cancer), Ganhanweikang Capsule ( cure chronic stomach disease).
 
2  PartyA provide all the necessary document, and cover the fees. The annual fee
of patent is also paid by PartyA.
 
3 When the patent application is approved, its ownership belongs to PartyA.
PartyB only represent the PartyA to apply and temporarily keep, and do not have
any right related to the patent.
 
4  When the patent is approved, PartyB can not use, or transform it without the
consent of PartyA.
 
5  When the patent need to transform to PartyA, the PartyB must provide
assistant unconditionally. PartyA paid the related expenses.
 
6  Both Parties are entitled to rights and obligations according to this
agreement, any party can not violate.
 
7 Both parties are entitled to reach additional agreement to cover the
unmentioned items in the agreement. The additional one has the same legal
effect.
 
8  This agreement has two copies, which have the same effect.
 
 
 

         
 
   
 
  PartA（signature sealed）     Party B（Signature）   February 16, 2005           
February 16, 2005  

                           


                            